Citation Nr: 0702493	
Decision Date: 01/26/07    Archive Date: 01/31/07

DOCKET NO.  03-35 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a disability manifested 
by bilateral pain, swelling, and numbness of the lower legs 
and feet, to include peripheral neuropathy. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The appellant served on active duty from June 1956 to April 
1958; and various periods of active additional service in the 
United States Army Reserve from February 1977 to June 1990, 
and with the Illinois Army and Air National Guard from June 
1991 to April 1996.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.

In February 2005, the appellant testified at a video 
conference hearing over which the undersigned Veterans Law 
Judge presided.  A transcript of the hearing has been 
associated with the claims file.

This matter was previously before the Board in July 2005, 
wherein it was remanded for additional development.  It is 
now returned to the Board for appellate review.


FINDING OF FACT

A disability manifested by bilateral pain, swelling, and 
numbness of the lower legs and feet, to include peripheral 
neuropathy, is not shown to have been incurred in or 
aggravated by service, nor was it manifested to a compensable 
degree within any relevant presumptive period.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a 
disability manifested by bilateral pain, swelling, and 
numbness of the lower legs and feet, to include peripheral 
neuropathy, have not been met.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).
REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  With few exceptions, the regulations 
implementing this law are applicable to all claims filed on 
or after the date of enactment, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act (VCAA); 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a).

In this case, VA's duties have been fulfilled.  VA must 
notify the appellant of evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159(b)); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The appellant was notified of the information necessary to 
substantiate his service connection claim.  The RO sent the 
appellant letters in April 2003, August 2005, and July 2006, 
in which he was informed of what was required to substantiate 
his claim and of his and VA's respective duties, i.e., that 
VA would attempt to get any additional records that he 
identified as being helpful to his claim.  He was also asked 
to submit evidence and/or information, which would include 
that in his possession, to the RO.  The appellant advised the 
VA by letter dated in November 2003 that he had no further 
evidence to submit, although he provided additional treatment 
records as to the disorder in question at the February 2005 
hearing.  

Since the appellant's claim for service connection was denied 
by the RO and is also being denied by the Board, as discussed 
herein, there is no potential effective date or disability 
rating issue that would warrant additional notice as to the 
issue.  See the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  


The Board finds no prejudice to the appellant in proceeding 
with the issuance of a final disposition in the issue that 
the Board is presently deciding.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  There is no indication 
that the outcome of the case has been affected, and the 
appellant has been provided a meaningful opportunity to 
participate effectively in the processing of his claim.  The 
content of the notice provided to the appellant fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 38 
C.F.R. § 3.159(b).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
appellant's relevant service, VA and private medical 
treatment records have been obtained, as discussed below.  
There is no indication of any additional, relevant records 
that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The appellant 
was afforded VA examinations in May 2003 and August 2006.  
The examinations were thorough in nature, based upon a review 
of the appellant's entire claims file, and provided relevant 
findings that are deemed to be more than adequate.  Under 
such circumstances, there is no duty to provide another 
examination or medical opinion.  Id. 

Accordingly, the requirements of the VCAA have been met by 
the RO.  Having determined that the duty to notify and the 
duty to assist have been satisfied, the Board turns to an 
evaluation of the appellant's claim on the merits.




Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2006).  

In order to prevail on the issue of service connection for 
any particular disability, there must be medical evidence of 
a current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999). 

In addition, service connection for arthritis may be 
established based upon a legal "presumption" by showing 
that it manifested itself to a degree of 10 percent or more 
within one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006). 

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

As an initial matter, the appellant does not contend, and the 
record does not suggest the issue of, a potential service-
connected linkage between the appellant's disorder and his 
period of active military service from June 1956 to April 
1958.  His service medical records from that period, 
including an April 7, 1958 report of medical examination 
conducted prior to release from active duty, indicate no 
abnormalities of the feet, lower extremities, or neurological 
system were noted upon clinical examination.  

Instead, the appellant contends that he incurred a bilateral 
lower extremity disorder of the legs, characterized by pain, 
swelling, and numbness as a result of various periods of 
active duty for training and inactive duty with the National 
Guard and the U.S. Army Reserve.  He points to an incident in 
September 1988, where while on such a training drill, he was 
treated for paresthesia of both feet that and where he 
complained of lower extremity pain due to having ill-laced 
combat boots.  He also points to such incident during other 
training drill periods in February 1989 and August 1991.

Having carefully considered the claim in light of the record 
and the applicable law, the Board is of the opinion that the 
preponderance of the evidence is against the claim and the 
appeal will be denied.  

The Board begins its analysis by noting that the appellant is 
not a veteran for the purposes of obtaining compensation for 
a period of active duty for training. Paulson v. Brown, 7 
Vet. App. 466, 469 (1995).  The term "veteran" means a person 
who served in the active military . . . service, and who was 
discharged or released therefrom under conditions other than 
dishonorable. 38 U.S.C. § 101(2); see also 38 C.F.R. § 
3.1(d). In turn, by "active military . . ." includes active 
duty, any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty. 38 U.S.C.A, § 101(24) (emphasis 
added); see also 38 C.F.R. § 3.6(a).

Applicable law mandates that:

For disability resulting from personal 
injury suffered or disease contracted in 
line of duty, or for aggravation of a 
preexisting injury suffered or disease 
contracted in line of duty, in the active 
military, naval, or air service, during 
other than a period of war, the United 
States will pay to any veteran thus 
disabled and who was discharged or 
released under conditions other than 
dishonorable from the period of service 
in which said injury or disease [was] 
incurred, or preexisting injury or 
disease was aggravated, compensation as 
provided in this subchapter, but no 
compensation shall be paid if the 
disability is a result of the veteran's 
own willful misconduct or abuse of 
alcohol or drugs.

38 U.S.C.A. § 1131 (Emphasis added).

The foregoing is significant because the appellant is not a 
veteran for the periods of active duty for training after 
April 1958, and is not entitled to the presumption of 
soundness upon entering such period of active duty for 
training. Paulson, 7 Vet. App. at 468-69, (For the 
proposition as cited); see 38 U.S.C.A. § 1132 (Every veteran 
shall be presumed in sound condition except for defects noted 
when examined and accepted for service). 

Having observed that the appellant is not presumed to have 
been in sound physical condition for the periods in question 
does not end the Board's inquiry as to this factor. From an 
examination of all of the evidence of record, the Board must 
determine whether there is competent evidence indicating that 
the appellant's disability preexisted his periods of active 
duty for training, and if so, whether the disability was 
aggravated thereby.

In February 1988, the appellant was diagnosed as having 
diabetic neuropathy, with previous diagnoses of hypertension 
noted.  Service medical records from the appellant's period 
of service from March 1988 to October 1991 reveal that he 
complained of such symptoms that were consistently attributed 
to the neuropathy, and had effected his lower extremities.  
Various military service medical care providers treated 
symptoms of compression neuropathy (or parasthesias) related 
to compression from combat boots; paresthesia, secondary to 
compression-induced neuropathy; resolving compression 
neuropathy versus soft tissue injury; bilateral metatarsalgia 
I pes valgo planus; dependent bilateral edema of the lower 
extremities; high blood pressure with dependent bilateral 
edema; and peripheral hypertension.  

While such treatment records are relevant, there was no 
definitive attempt at ascertaining a diagnosis or cause until 
receipt of the appellant's claim.  Compare Morton v. 
Principi, 3 Vet. App. 508 (1992); Mingo v. Derwinski, 2 Vet. 
App. 51 (1992) (Observing that evidence of the appellant's 
current condition is not generally relevant to the issue of 
service connection, absent some competent linkage to 
military service); and Fenderson v. West, 12 Vet. App. 119 
(1999) and Francisco v. Brown, 7 Vet. App. 55 (1994) 
(Generally as to the relevance of treatment records in rating 
claims).  
  
In due course of development of the claim, a VA neurology and 
orthopedic examination report dated in May 2003 reveals that 
the appellant reiterated that while in service, he had worn 
tight boots which resulted in  pain in his feet, which had 
continued.  

After clinical testing and assessment, the examiner observed 
that the appellant had 
mild bilateral metatarsophalangeal joint arthrosis.  The 
examiner opined that it was less likely than not that the 
mild bilateral  metatarsophalangeal joint arthrosis had any 
relationship to the appellant's time in service, "much 
less" wearing shoes that were too tight.  As there was no 
history of trauma or real treatment that had been documented, 
it was less likely than not this was a service-connected 
injury.  The examiner also noted that there was no evidence 
of peripheral neuropathy or of neuropathy in the lower 
extremities.

A VA neurology examination report dated in August 2006 
reveals that the appellant's entire claims file was reviewed 
by the examiner in conjunction with conducting the 
examination.  He reiterated his account of the development of 
his disorder.  The diagnosis was peripheral neuropathy 
involving the feet.  This was based on a combination of 
electromyographic/nerve conduction findings and the reported 
symptoms of numbness and tingling.  



However, the examiner opined that the etiology of the 
appellant's lower extremity neuropathy was not clear.  He 
reasoned that while the appellant had described a progressive 
worsening of symptoms, had the neuropathy been compressive in 
nature, (i.e. related to boots as theorized by the 
appellant), the disorder would not have continued to be 
progressive in nature because the appellant was not 
continuing to wear the same boots.  

The examiner added that the appellant did not provide any 
other possible causes that could have occurred while in 
service, such as other types of trauma to the legs and feet.  
The examiner observed that while it was possible that the 
appellant had a mild hereditary neuropathy with onset 
occurring while he was in the service, such a finding would 
be based upon speculation.  The examiner concluded that it 
was unlikely that the appellant's current neuropathy was 
related to wearing of boots while in service or to service 
itself.  

The appellant was afforded a VA orthopedic examination report 
in August 2006, and the appellant's claims file was reviewed 
by the examiner in conjunction with  the examination.  The 
appellant reiterated the account of the development of his 
disorder.  

The examiner noted the  appellant's report and his service 
medical records but  noted that he had been diagnosed with 
bilateral foot pain and given new boots.  The impression was 
bilateral lower extremity edema and pain with posterior 
tibial tendon insufficiency, plantar fasciitis, and 
metatarsalgia with neuroma.  
The examiner opined that there was no relationship between 
the appellant's current conditions and service.  
Significantly, he observed that the wear of boots as reported 
by the appellant would not correlate with any symptoms as 
reported.  The examiner concluded that while the appellant 
did show a polyneuropathy on previous neurological studies, 
it was very unlikely that the symptoms he was having were 
related to his boots or to service.



After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
appellant's claim of entitlement to service connection for a 
disability manifested by bilateral pain, swelling, and 
numbness of the lower legs and feet, to include peripheral 
neuropathy.  While the evidence of record clearly shows that 
the appellant had reported symptoms related to his lower 
extremities during his period of active duty for training 
from March 1988 to October 1991, the dispositive finding is 
that there is no competent medical evidence of record 
supporting that the appellant has a current disability that 
is etiologically related to those incidents of service.  
Moreover, there is no evidence that the appellant was 
diagnosed with arthritis within one year following his 
separation from service, thus service connection within the 
applicable presumptive period is not warranted.  

The Board places significant probative value on the May 2003 
VA examination report which established that it was less 
likely than not that the current symptoms had any 
relationship to the appellant's service, much less wearing 
too tight shoes; the August 2006 VA neurology examination 
report which determined that it was unlikely that the 
appellant's current neuropathy was related to wearing of 
boots while in service or to service itself; and the August 
2006 VA orthopedic examination report which determined that 
it was very unlikely that the symptoms the appellant was 
having were related to his boots or to service.  These 
opinions were definitive and based upon a complete review of 
the appellant's claims file.  Prejean v. West, 13 Vet. App. 
444, 448-9 (2000). 

The Board has considered the appellant's statements and 
testimony in support of his claim that he has a disability 
manifested by bilateral pain, swelling, and numbness of the 
lower legs and feet, to include peripheral neuropathy, as a 
result of his service.  The appellant is certainly competent 
to describe the extent of his current symptomatology, 
however, there is no evidence that he possesses the requisite 
medical training or expertise necessary to render him 
competent to offer evidence on matters such as medical 
diagnosis or medical causation.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494-495 (1992).

Absent evidence of in-service occurrence or aggravation of a 
disease or injury, coupled with medical evidence of a current 
disability; and competent medical evidence of a nexus between 
an in-service injury or disease and the current disability, 
entitlement to service connection cannot be awarded.  By 
"competent medical evidence" is meant in part that which is 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions.  38 C.F.R. § 3.159(a).

As there is no competent medical evidence of a nexus between 
a currently diagnosed lower extremity disorder and service, 
service connection is not warranted.  

Therefore, the Board finds that the preponderance of the 
evidence is against the appellant's claim for service 
connection for a disability manifested by bilateral pain.  
Although the appellant is entitled to the benefit of the 
doubt where the evidence is in approximate balance, the 
benefit of the doubt doctrine is inapplicable where, as here, 
the preponderance of the evidence is against the claim.  See 
Gilbert, 1 Vet. App. at 53.

There can be no doubt from review of the record that the 
appellant rendered honorable and faithful active and reserve 
force service for which the Board is grateful.  However, the 
Board has carefully reviewed the record in depth and it has 
been unable to identify a basis upon which service connection 
may be granted.  The Board is bound by the law and is without 
authority to grant benefits on an equitable basis.  See 38 
U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  It has been observed that "no equities, no matter 
how compelling, can create a right to payment out of the 
United States Treasury which has not been provided for by 
Congress."  Smith (Edward F.) v. Derwinski, 2 Vet. App. 429, 
432-33 (1992) [citing Office of Personnel Management v. 
Richmond, 496 U.S. 414, 426 (1990)]. 




ORDER

Service connection for a disability manifested by bilateral 
pain, swelling, and numbness of the lower legs and feet, to 
include peripheral neuropathy, is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


